Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/03/22, after the Non Final Office Action on 05/04/22. Claims 8-10 have been cancelled. Claim 1 has been amended. 
Claims 1-7, 11-18 are pending.
This Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 7, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403 in view of Ren US 2018/0061291 and Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018).
Claim 1: Shin discloses a pixel architecture comprising: 
(Fig. 1) a plurality of sub-pixels (R+/G+), (B-/R-)… arranged in an array; 
a plurality of gate lines (GL1, GL2…GL6) extending in a first direction (X-direction), the first direction (X-direction) being a row direction in which the plurality of sub-pixels are arranged; and two gate lines (GL2/GL3, GL4/GL5…) of the plurality of gate lines being provided between every two adjacent rows of sub-pixels; 
a plurality of data lines (GL1,GL2…GL6), 
the plurality of gate lines (GL1,GL2…GL6) and the plurality of data lines (DL1, DL2…DL4) define a plurality of pixel regions (R+/G+), (B-/R-)…, and two sub-pixels (R+/G+), (B-/R-) arranged in the first direction are provided in each pixel region, and two sub- pixels R+, G+ in a same pixel region (R+/G+) are coupled to two gate lines (GL1/GL2) adjacent to the pixel region (R+/G+), respectively; 
two gate lines (GL1/GL2) that are adjacent to a row of pixel regions and are located on two sides of the row of pixel regions are a first gate line GL1 and a second gate line GL2, respectively; 
(Fig. 1) for two sub-pixels R+, G+ in each pixel region (R+/G+) of the row of pixel regions, one sub-pixel (R+) is coupled to the first gate line GL1, and another sub-pixel (G+) is coupled to the second gate line GL2; the two sub-pixels of the pixel region (R+/G+) arranged in the first direction are a first sub-pixel R+ and a second sub-pixel G+, respectively; two adjacent pixel regions in the row of pixel regions are a first pixel region (R+/G+) and a second pixel region (B-/R-), respectively; 
a first sub-pixel G+ in the first pixel region (R+/G+) is coupled to the second gate line GL2, and a second sub-pixel R+ in the first pixel region (R+/G+) is coupled to the first gate line GL1; 
a first sub-pixel R- in the second pixel region (B-/R-) is coupled to the first gate line GL1, and a second sub- pixel B- in the second pixel region (B-/R-) is coupled to the second gate line GL2; 
except
each data line including a plurality of first extension portions and a plurality of second extension portions that are alternately connected, each first extension portion extending in the first direction, each second extension portion extending in a second direction, and the first direction intersecting the second direction;
in the data line, every two adjacent first extension portions and a second extension portion connected between the two adjacent first extension portions constitute a projection portion accommodating at least one pixel region; 
every two adjacent data lines are configured to transmit data voltage signals with opposite voltage polarities; all sub-pixels in each projection portion are coupled to a same data line to receive data voltage signals with same voltage polarity; sub-pixels in two adjacent projection portions in the second direction are respectively coupled to two adjacent data lines to receive data voltage signals with opposite voltage polarities.
However Ren teaches
(Fig. 5) [0049] (dual gate array substrate 500) each data line (d5-1, d5-2…) including a plurality of first (horizontal) extension portions and a plurality of second (vertical) extension portions that are alternately connected, 
(Fig. 5) each first (horizontal) extension portion extending in the first direction (X-direction), each second (vertical) extension portion extending in a second direction (Y-direction), and the first direction intersecting the second direction;
(Fig. 5) in the data line (d5-1, d5-2…), every two adjacent first (horizontal) extension portions and a second (vertical) extension portion connected between the two adjacent first (horizontal) extension portions constitute a projection portion accommodating at least one pixel region; 
And Cheng et al. teach
(Fig. 3) every two adjacent data lines are configured to transmit data voltage signals with opposite voltage polarities (++ / --); all sub-pixels in each “projection portion” (“projection portion”, as taught by Ren above) are coupled to a same data line to receive data voltage signals with same voltage polarity (++ / --); sub-pixels in two adjacent projection portions (-- / ++ ) in the second direction (Y-direction) are respectively coupled to two adjacent data lines (D1 / D2) to receive data voltage signals with opposite voltage polarities (++ / --).  
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Ren's dual gate array structure in order to provide reduced cost of product, as taught by Ren [0006]; and with Cheng's dual gate array structure in order to provide reduced cost, as taught by Cheng [0053].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 6, 7, 11:
Ren teaches
Claim 6: (Fig. 5) a second extension (vertical segment) of a data line (d5-1, d5-2…) is provided between every two adjacent pixel regions in the first direction (X-direction); and all sub-pixels in the pixel region are coupled to a data line (d5-1, d5-2…) located on a same side of the pixel region.
Claim 7: (Fig. 5) in the second direction (Y-direction), second extensions (vertical) of a same data line (d5-1, d5-2…) are alternately disposed on two sides of a same column of pixel regions. 
Claim 11: (Fig. 5) [Row 3] the first extensions (horizontal segments) of the data line (SL_n) are located between two gate lines (GL_m+1/GL_m+2) that are between two adjacent rows of sub-pixels.
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Ren's structure in order to provide reduced cost of product, as taught by Ren [0006].

Claims 15-17: 
Cheng et al. teach
Claim 15: (Fig. 1) the pixel architecture disposed on the base [0040-0041]
Claim 16: (Fig. 10) A display apparatus 1100 (display panel) comprising the array substrate [0076]
Claim 17: (Figs. 1, 10) the first direction (X-direction) is perpendicular to the second direction (Y-direction).
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Cheng's structure in order to provide reduced cost of product, as taught by Cheng [0053].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403, Ren US 2018/0061291, Cheng et al. US 2020/0355970 as applied to claim 1 above, and further in view of Yang US 2017/0301696.
Claims 2-4:
Yang et al. teach
Claim 2: (Fig. 4) [Row 3] wherein a projection portion SL_n (Blue sub-pixel) accommodates one pixel region (B) [0037].  
Claim 3: (Fig. 4) [Row 3] a ratio of a length of the second extension (vertical) of the data line SL_n (Blue sub-pixel) to a dimension of a sub-pixel (Blue sub-pixel) in the second direction (Y-direction) is greater than 1 and less than 1.5 (projection portion SL_n surrounding pixel B). 
Claim 4: (Fig. 3) a projection portion (SL_n-1) accommodates two pixel regions (R/G/B), and the two pixel regions (R/G/B) are arranged in the second direction (Y-direction)
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Yang's structure in order to provide reduced power consumption in display of an image of pure color, as taught by Yang [0004].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403, Ren US 2018/0061291, Cheng et al. US 2020/0355970 as applied to claim 1 above, and further in view of Kang et al. US 2013/0321251.
Claim 5:
Kang et al. teach
(Fig. 4) a ratio of a length of the second extension (vertical) of the data line 171b (second data line) [0128] to a dimension of a sub-pixel in the second direction (Y-direction) is greater than 2, and is less than or equal to 3 (second data line 171b is connected to two pixels PX adjacent to each other in a column direction) [0128] 
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Kang's structure in order to provide improved image display on a boundary of each display device, as taught by Wang [0003].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403, Ren US 2018/0061291, Cheng et al. US 2020/0355970 as applied to claim 1 above, and further in view of Wang US 2014/0028945.
Claim 12:
Wang teaches
(Fig. 3a) a ratio of a length of the first extension (horizontal) of the data line (Data Line) to a dimension of a sub-pixel (R, G, B) in the first direction (X-direction) is greater than 2, and is less than or equal to 3 – (Fig. 3a) shows Data line includes 2 horizontal branches connecting mainly to sub-pixel G and partially to adjacent sub-pixels R and B, such that the total horizontal length is approximately 2 and less than 3.
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Wang's structure in order to provide improved manufacturing, as taught by Wang [0007].

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403, Ren US 2018/0061291, Cheng et al. US 2020/0355970 as applied to claim 1 above, and further in view of Takahara US Pat. 6628355.
Claims 13, 14:
Takahara teaches
Claim 13: (Fig. 10) wherein the data line (17a, 17b) further includes a plurality of transition portions (curving portions), and each transition portion connects a first (horizontal) extension portion and a second (vertical) extension portion that are adjacent to each other (transverse electric field wires 17a, 17b alternately extend horizontally and vertically and connected to signal source 41) [Col. 27, lines 6-14].
Claim 14: (Figs. 10,11) the transition portion (transverse electric field wires 17a, 17b) of the data line (41) is linear, and an included angle between the linear transition portion and the first extension portion connected to the linear transition portion, and an included angle between the transition portion and the second extension portion connected to the transition portion, are both obtuse angles (transverse electric field wires 17a, 17b having an obtuse angle, i.e., >90 degrees).
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Takahara's structure in order to provide reduced defects, as taught by Takahara [Background].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable being over Shin KR 10-2017-0035403, Ren US 2018/0061291, Cheng et al. US 2020/0355970 as applied to claim 1 above, and further in view of Takahara US Pat. 6628355 and Chang US 2016/0342044.
Claims 18:
Takahara teaches
(Fig. 10) the transition portion (transverse electric field wires 17a, 17b) having an obtuse angle,
Chang further teaches
(Fig. 6) data line 171 includes a (horizontally protruding) transition portion, extending in the X-direction having a curving shape (at the end, i.e., arc-shaped)
a center of a circle extended from the arc-shaped transition portion (curved shape) is located inside a projection portion surrounded by the first extension portion  and the second extension portion (horizontally/vertically protruding elements) that are connected by the transition portion.
It would have been obvious to one of ordinary skill in the art to modify Shin's invention with Takahara's structure in order to provide reduced defects, as taught by Takahara [Background]; and with Chang's structure in order to provide improved transmittance, as taught by Chang [0005].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871